HECO Exhibit 10.3(f)

 

Maui Electric Company, Ltd.

210 West Kamehameha Avenue

PO Box 398

Kahului, Maui, HI 96733-6898

(808) 871-8461

 

[g243341mii001.jpg]

July 2, 2007

 

Edward L. Reinhardt

President

 

Mr. G. Stephen Holaday

Plantation General Manager

Hawaiian Commercial & Sugar Company

P. O. Box 266

Puunene, Maui, Hawaii 96784

 

Re:                               Amended and Restated Power Purchase Agreement
dated November 30,1989, by and between Alexander & Baldwin, Inc., through its
division Hawaiian Commercial & Sugar Company (“HC&S”), and Maui Electric
Company, Limited (“MECO”), as amended by the First Amendment to Amended and
Restated Power Purchase Agreement dated November I, 1990 (the Amended and
Restated Power Purchase Agreement, as so amended, is referred to as the
“PPA”)(1)

 

Dear Mr. Holaday:

 

In a letter dated June 28, 2005, MECO and HC&S agreed that neither company would
give written notice of termination resulting in termination of the PPA prior to
the end of the day on December 31, 2011.  In light of the desire of HC&S to
continue the existing PPA and MECO’s desire for assurance that HC&S’s commitment
under the existing PPA to supply firm capacity and renewable electrical energy
will continue after 2011, MECO proposes an agreement that neither party will
give written notice of termination resulting in the termination of the PPA prior
to the end of the day on December 31, 2014, as follows:

 

MECO and HC&S agree that neither party will give written notice of termination
under Article XVII of the PPA(2), such that the PPA terminates prior to the end
of the day on

 

--------------------------------------------------------------------------------

(1) HC&S agreed, by acceptance dated December 14, 1990, to the conditions in
MECO’s Conditional Notice of Acceptance letter dated December 7, 1990, and the
parties confirmed their mutual understanding with respect to two minor and
technical errors in the PPA, in HC&S’ letter dated January 8, 1991, and agreed
to by MECD on January 17, 1991.

(2) Article XVll of the PPA provides that the PPA “shall continue in effect
through December 31, 1999, and from year to year thereafter, subject to
termination on or after January 1, 2000, on not less than two (2) years’ prior
written notice by either party.” As was provided in letter agreements dated
December 11, 1997 and October 22, 1998, no notice of termination was given prior
to the end of 1997 or 1998. As a result, the PPA remained in full force and
effect through December 31, 2001, and from year to year thereafter, subject to
termination on or after January 1, 2002, on not less than two (2) years’ written
notice by either party. By letter dated December 27, 1999, MECO provided written
notice of terrnination of the PPA to HC&S (the “Termination Notice”), with the
termination to be effective at the end of the day on December 31, 2001. By
letter agreement dated January 23, 2001, the Termination Notice was rescinded,
and the parties agreed that neither party would give written notice of
termination under Article XVll of the PPA such that the PPA terminates prior to
the end of the day on December 31, 2004. Subsequently, by letter agreements
dated June 11, 2002 and June 28, 2005, respectively, the

 

--------------------------------------------------------------------------------


 

December 31, 2014. As a result, the PPA remains in full force and effect through
December 31, 2014, and from year to year thereafter, subject to termination on
or after the end ofthe day on December 31, 2014 on not less than two (2) years’
prior written notice by either party. For the PPA to terminate as ofthe end
ofthe day on December 31, 2014, written notice of termination must be provided
by either party on or before December 31, 2012.

 

If the foregoing meets with your approval, please execute this letter where
indicated below and return the executed letter to MECO.  You may retain the
enclosed copy of this letter for your records.

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

Maui Electric Company, Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Edward L. Reinhardt

 

 

 

 

Its President

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Eileen Wachi

 

 

 

 

Its Assistant Secretary

 

 

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

Alexander & Baldwin, Inc., through its division Hawaiian Commercial & Sugar
Company

 

 

 

 

 

 

 

 

 

 

By

/s/ G. StephenHoladay

 

 

 

Its General Manager

 

 

 

 

 

 

 

 

 

 

By

/s/ Frank E. Kiger

 

 

 

Its Vice President

 

 

 

 

 

 

 

 

 

 

Date:

July 2, 2007

 

 

 

parties agreed that neither party will give written notice of termination under
Article XVlI of the PPA such that the PPA terminates prior to the end of the dey
on December 31, 2007 and December 31, 2011, respectively. As a result, the PPA
remains in full force and effect through December 31, 2011, and from year to
year thereafter, subject to termination on or after the end of the day on
December 31, 2011 on not less than two (2) years’ prior written notice by either
party.

 

2

--------------------------------------------------------------------------------